                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                WESTERN DMSION
                                  No. 5:19-CV-505-D


AQUESTIVE THERAPEUTICS, INC.,               )
                                            )
                          Plaintiff,        )
                                            )
                   v.                       )                ORDER
                                            )
BIODELIVERY SCIENCES                        )
INTERNATIONAL, INC.,                        )
                                            )
                          Defendant.        )


        On May 7, 2020, Aquestive Therapeutics, Inc. ("Aquestive" or ''plaintifr') moved to dismiss

Biodelivery Sciences International, Inc.' s ("BDSP' or "defendant") Third Counterclaim and to strike

BDSI's Fourth and Sixth Affirmative Defenses [D.E. 29], and filed a memorandum in support [D.E.

30]. On May 28, 2020 BDSI amended its answer [D.E. 31 ], and responded in opposition [D.E. 32].

On June 11, 2020, Aquestive replied [D.E. 34]. 1 On June 25, 2020, Aquestive moved to dismiss

BDSI's Amended Third Counterclaim and renewed its motion to strike BDSI's Fourth and Sixth

Affirmative Defenses [D.E. 35], and filed a memorandum in support [D.E. 36]. On July 16, 2020,

BDSI responded in opposition [D.E. 38]. On July 30, 2020, Aquestive replied [D.E. 39]. As

explained below, the court dismisses as moot Aquestive's motion to dismiss BDSI's Third




       1
         In its response, BDSI argues that its amended answer moots Aquestive' s motion to dismiss. -
See [D.E. 32] 2-3. In its reply, Aquestive acknowledges that BDSI's amended answer renders its
original motion to dismiss moot See [D.E. 34] 2. Both parties are correct. See Young v. City of
Mount Ranier, 238 F.3d 567, 572 (4th Cir. 2001); Save Our Sound OBX, Inc. v. N.C. De,P't of
Transp., No. 2:17-CV-4-FL, 2017 WL 3908093, at *1 n.2 (E.D.N.C. Sept. 5, 2017) (unpublished).
Thus, the court dismisses as moot Aquestive's original motion to dismiss [D.E. 29].


           Case 5:19-cv-00505-D Document 41 Filed 03/16/21 Page 1 of 20
Counterclaim, grants in part and denies in part Aquestive's motion to dismiss BDSI's Amended

Third Counterclaim, and denies Aquestive's motion to strike.

                                                 I.

       BDSI is a pharmaceutical company with its principal place ofbusiness in North Carolina that

engages in research and development "geared towards bringing new pharmaceutical products to

market in the United States and the rest of the world, including products for the treatment of severe

pain." [D.E. 31] 14. BDSI's products include pharmaceutical films, products designed to deliver

drugs orally through strips that dissolve on contact with the buccal cavity. See id. at 1S. Aquestive

also develops, markets, and sells pharmaceutical products, including pharmaceutical films. See id.

at 14. Aquestive is a Delaware corporation with its principal place of business in Warren, New

Jersey. See id. Pharmaceutical films have numerous advantages over other drug delivery

mechanisms, such as tablets and pills. See id. at S; Compl. [D.E. 1] ,r 13.

       Over the past decade, BDSI and Aquestive have sparred in multiple patent infringement

cases. See [D.E. 31] 1S. BDSI and Aquestive's most recent legal battle centers on alleged

infringementofUnitedStatesPatentNo. 8,76S,167(the"'167patent''). SeeCompl. [D.E.1]. The

'167 patent is assigned to Aquestive and relates to ''water-soluble films incorporating anti-tacking

agents and methods of their preparation." [D.E. 31] S; see Compl. [D.E. 1]      ,r 13.   Garey Myers

("Myers") is the first named inventor ofthe '167 patent and was an Aquestive employee from 2002

to 201S. See [D.E. 31] 26. Daniel Scola, Jr. ("Scola") and Michael Cbakansky ("Cbskansky'') are

attorneys with Hoffinan & Barron, LLP ("Hoffinan"), and prosecuted the '167 patent, its parent

patent, and other patents of the same family on behalf of Aquestive. See id. Myers, Scola, and

Cbakansky were involved in the prosecution and inter partes reviews of the '167 patent. See id. In



                                                 2

           Case 5:19-cv-00505-D Document 41 Filed 03/16/21 Page 2 of 20
 particular, Aquestive "directed that all correspondence in the '167 patent application be directed to

 Mr. Scola." Id.

        While prosecuting the '167 patent at the United States Patent and Trademark Office (the

 "Patent Office"), Aquestive had is~s with prior art. Specifically, the Patent Office initiall-rrejected

the '167 patent over a prior art reference called Staab. See id. at 28. After this initial rejection, Scola

 spoke with patent examiners and proposed amending the '167 patent to add new limitations to

overcome the Staab prior art reference. See id. On August 10, 2010, attorneys atHo:ffi:nan amended

the '167 patent application, adding language to the effect that the '167 patent's "active component

is substantially uniformly distributed, whereby said substantially uniform distribution is measured

by substantially equally sized individual unit doses which do not vary by more than l0% of said

desired amount of said active component." Id. at 27-28 (emphasis omitted). The inventors did not

, include this language in the '167 patent claims as originally filed. See id. at 28. Nevertheless, the

Patent Office rejected the '167 patent as obvious in light of Staab, which teaches that "the agent

material is evenly distributed throughout the film." Id. at 29.

        OnMay 2, 2012, Aquestive and Ho:ffi:nan again amended the' 167 patent, including language

in claim 1 reciting "a substantially uniform distribution of an active component [wherein] said

substantially uniform distribution is measured by substantially equally sized individual unit doses

which do not vary by ... more than 10%." Id. at 30 (emphasis omitted). Aquestive argued that this

language distinguished the '167 patent from Staab because "Staab fails to disclose or suggest that

the visco-elastic film must be formed having no more than 10% variance." Id. Myers and Scola

reinforced the importance of the 10% limitation, alleging that "[c]urrently, as required by various

world regulatory authorities, dosage forms may not vary more than 10% in the amount of active

present." Id at 31.

                                                    3

            Case 5:19-cv-00505-D Document 41 Filed 03/16/21 Page 3 of 20
            Myers and Scola' s allegation regarding regulatory requirements conflicted with Myers and

Aquestive's other statements to the Patent Office. See id. For example, while prosecuting United

States Patent No. 8,663,687 (the "'687 patent''), Myers stated that "[c]urrently, as generally required

by various world regulatory authorities, dosage forms maynotvarymorethan 10-15% in the amount

of active present." Id. Additionally, six days after Myers' s representations to the Patent Office

regarding the 10% limitation, another Aquestive expert, Dr. Robert Langer ("Dr. Langer"), testified

in a separate case involving a patent cJajming the same priority as the '167 patent. See id. at 32 n.1.

In that case, Dr. Langer testified that ''the FDA has a variation of 15 percent, not 10 percent." Id.

        Following the May 2, 2012 amendment, the Patent Office, apparently unaware of these

inconsistencies, allowed several ofthe '167 patent's claims based on the 10% limitation stating that

the examiner ''notes the term 'substantially uniform' for the distribution of active also has to meet

the less than 10% variance in the matrix limitation, and therefore is not indefinite." Id. at 30

(emphasis omitted). On July 1, 2014, the Patent Office issued the '167 patent. See id. at 31; [D.E.

1] ,r 12.

        In late 2014, BDSI challenged the validity ofthe '167 patent through the Patent Office's inter

partes review process. See [D.E. 31] 16. During inter partes review, Myers, Scola, and Cbakansky

continued to make representations regarding the alleged 10% regulatory requirement. See id. at 32.

For example, Scola stated that "individual unit doses ... vary no more than+/- 10% from the labeled

dosage amount ... and thus comply with the FDA uniformity requirements." [D.E. 31-1] 3.

Additionally, in response to BDSI' s challenges during the inter partes review, Scola and Cbakansky

filed a patent owner response that included expert declarations from Dr. Joseph Wyse (''Dr. Wyse'')

and Dr. Nicholas Peppas (''Dr. Peppas''). See [D.E. 31] at 33. This patent owner response stated that

''using microscopy, Dr. Wyse examined Chen Example 8 films ofEstradiol individual unit doses

                                                   4

               Case 5:19-cv-00505-D Document 41 Filed 03/16/21 Page 4 of 20
prepared in accordance with Chen. ffis examination ofphotomicrographs taken ofthe films visually

confirmed the lack ofuniformity in the distribution ofChen's Example 8 film components, including

Estradiol, and the presence of agglomerated/aggregated particles." Id. (emphasis omitted). Scola

and Cbakansky also told the Patent Office that "Dr. Peppas was provided by Hoffman & Baron with

several photomicrographs that Dr. Wyse took of films he made of Example 8 of Chen," and Dr.

Peppas used these photomicrographs in producing his declaration in favor ofpatentability. Id. at 34.

Aquestive and Hoffman used Dr. Wyse and Dr. Peppas's declarations to advance their patentability

arguments, claiming that the '167 patent overcame problems with agglomerations/aggregations

which caused films produced in accordance with prior art to be "insufficiently uniform." Id. at 38.

On cross examination, Dr. Wyse admitted that he had failed to take photomicrographs of films

produced in accordance with prior art and that the nonuniformity resulted from "improper casting''

techniques. See id. at 35-38. Accordingly, BDSI moved, inter alia, to exclude Dr. Wyse and Dr.

Peppas's declarations. See [D.E. 37-1] 29. Despite BDSI's challenges, the Patent Office's Final

Written Decision found that the '167 patent's claims "have not been shown by a preponderance of

the evidence to be unpatentable." Id. at 31. Moreover, the Patent Office denied as moot BDSl's

motion to exclude Dr. Wyse' sand Dr. Peppas' s declarations, stating that its final decision "does not

rely on those declarations." Id. at 29--30.

       After the Patent Office approved the '167 patent, BDSI submitted a New Drug Application

under 21 U.S.C. § 355(b)(2) to the Food and Drug Administration ("FDA") seeking approval to

market anew pharmaceutical product: individual unit doses ofbuprenorphine buccal film under the

trademark BELBUCA. See Compl. [D.E. 1] 13; [D.E. 31] 15. On October 25, 2015, the FDA

approved BDSI's application. See [D.E. 31] 15. Thereafter, BDSI began marketing and selling

BELBUCA as a product for the management of severe pain that would ordinarily require "daily,

                                                  5

           Case 5:19-cv-00505-D Document 41 Filed 03/16/21 Page 5 of 20
around-the-clock, long-term opioid treatment'' and for which "alternative treatment options are

inadequate." Id.

       On November 11, 2019, Aquestive filed this action against BDSI alleging infringement of

the '167 patent. See Compl. [D.E. 1]. Aquestive alleges, inter aUa, that although BDSI knew of the

'167 patent, BDSI nonetheless sought FDA approval of and marketed BELBUCA, a product that

infringes on the '167 patent. See id.   ff 3-5.    On April 16, 2020, BDSI answered by denying

Aquestive' s infringement allegations and asserting three counterclaims and eleven affirmative

defenses. See [D.E. 27].

                                                  II.

       In patent cases, the application of Rules 12(b)(6) and 12(f) of the Federal Rules of Civil

Procedure is a procedural question governed by the law of the regional circuits. See Monsanto Co.

v. E.I. Du Pont de Nemours & Co., 748 F.3d 1189, 1196 (Fed. Cir. 2014); McZeal v. Sprint Nextel

Corp., 501 F.3d 1354, 1355-56 (Fed. Cir. 2007). A motion to dismiss under Rule 12(b)(6) tests the

complaint's legal and factual sufficiency. See Ashcroft v. Iqbal, 556 U.S. 662, 677-80 (2009); Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 554-63 (2007); Coleman v. Md. Court of Appeals, 626 F.3d

187, 190 (4th Cir. 2010), a:ff'd, 566 U.S. 30 (2012); Giarratano v. Johnso!\, 521 F.3d 298, 302 (4th

Cir. 2008). To withstand a Rule 12(b)(6) motion, a pleading ''must contain sufficient factual matter,

accepted as true, to state a claim to relief that is, plausible on its face." Iqbal, 556 U.S. at 678

(quotation omitted); see Twombly, 550 U.S. at 570; Giarratano, 521 F.3d at 302. In considering the

motion, the court must construe the facts and reasonable inferences "in the light most favorable to

[thenonmovingparty]." Masseyv. Ojaniit, 759 F.3d 343,352 (4th Cir. 2014) (quotation omitted);

see Clatterbuck v. City of Charlottesville, 708 F.3d 549, 557 (4th Cir. 2013), abrogated on other

grounds by Reed v. Town of Gilbert, 576 U.S. 155 (2015). A court need not accept as true a

                                                  6

           Case 5:19-cv-00505-D Document 41 Filed 03/16/21 Page 6 of 20
complaint's legal conclusions, ''unwarranted inferences, unreasonable conclusions, or arguments."

Giarratano, 521 F.3dat302 (quotation omitted); see Iqbal, 556U.S. at678-79. Rather,aplaintiff's
            -
factual allegations must ''nudge[] [its] claims," Twombly, 550 U.S. at 570, beyond the realm of

"mere possibility'' into ''plausibility."   ~   556 U.S. at 678-79.

         When evaluating a motion to dismiss, a court considers the pleadings and any materials

"attached or incorporated into the complaint." E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc.,

637F.3d435,448 (4thCir.2011); seeFed.R. Civ.P. lO(c);Goinesv. ValleyCmty. Servs.Bd., 822

F.3d 159, 165--66(4th Cir. 2016); Thompson v. Greene,427F.3d263, 268 (4th Cir. 2005). A court

also may consider a document submitted by a moving party if it is ''integral to the complaint and

there is no dispute about the document's authenticity." Goines, 822 F.3d at 166. Additionally, a

court may take judicial notice of public records without converting the motion to dismiss into a

motion for summary judgment. See, ~ Fed. R. Evid. 201; Tellabs, Inc. v. Makor Issues & Rts.,

Ltd., 551 U.S. 308, 322 (2007); Philips v. Pitt Cnty. Mem'l Hosp., 572 F.3d 176, 180 (4th Cir.

2009).

         Under Federal Rule of Civil Procedure 12(f), "[a] court may strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or scandalous matter." Fed. R. Civ.

P. 12(t). "A defense is insufficient if it is clearly invalid as a matter oflaw." Racick v. Dominion

Law Assocs., 270 F.R.D. 228,232 (E.D.N.C. 2010) (quotation omitted); see Spell v. McDaniel, 591

F.Supp.1090, 1112(E.D.N.C.1984). Aninsu:flicientdefense"canandshouldbedeleted." Waste

Mgmt. Holdings, Inc. v. Gilmore, 252 F.3d 316, 347 (4th Cir. 2001) (quotation omitted); SC Charles

Alan Wright & Arthur R. Miller, Federal Practice & Procedure§ 1381 (3d ed. 2020). Although

many courts view granting a motion to strike as a "drastic remedy," the court retains the discretion

to do so. See Waste Mgmt.,
                     -,
                           252 F.3d at 347; Massenburgv. Innovative Talent Sols., Inc.• No. 5:16-

                                                  7

            Case 5:19-cv-00505-D Document 41 Filed 03/16/21 Page 7 of 20
CV-957-D, 2019 WL 441172, at *11 (E.D.N.C.), aff'd, 779 F. App'x 174 (4th Cir. 2019) (per

curiam) (unpublished);Realev. WakeCnty. Hum. Servs.,No. 5:11-CV-682-D,2013 WL2635181,

at *6 (E.D.N.C. June 12, 2013) (unpublished).

                                                III.

        Aquestive moves to dismiss BDSl's Amended Third Counterclaim and argues that BDSI

failed to adequately plead inequitable conduct, and moves to strike BDSl's Fourth and Sixth

Affirmative Defenses for the same reason. "[W]hether inequitable conduct has been adequately

pleaded is a question of Federal Circuit law because it 'pertains to or is unique to patent law."'

Exergen Corp. v. Wal-Mart Stores, Inc., 575 F.3d 1312, 1326 (Fed. Cir. 2009)(citation omitted); see

W.L. Gore & Assocs., Inc. v. . Medtronic, Inc., 850 F. Supp. 2d 630, 633 (E.IJ. Va. 2012).
                                         .




"Inequitable conduct is an equitable defense to patent infringement that, ifproved, bars enforcement

of a patent." Therasense, Inc. v. Becton, Dickinson, & Co., 649 F.3d 1276, 1285 (Fed. Cir. 2011);

see Regeneron Pharm.s., Inc. v. Merus N.V., 864 F.3d 1343, 1350 (Fed. Cir. 2017).

        ''The substantive elements of inequitable conduct are: (1) an individual associated with the

filing and prosecution of a patent application made an affirmative misrepresentation of a material

fact, failed to disclose material information, or submitted false material information; and (2) the

individual did so with a specific intent to deceive the PTO." Exergen, 575 F.3d at 1327 n.3

(collecting cases); see Rothman v. Target Corp.• 556F.3d 1310, 1323 (Fed. Cir. 2009); Cargi11, Inc.

v. Can.bra Foods, Ltd., 476 F.3d 1359, 1363 (Fed. Cir. 2007). "Intent and materiality are separate

requirements." Therasense, 649 F.3d at 1290. "A district court may not infer intent solely from

materiality," but must instead ''weigh the evidence of intent to deceive independent of its analysis

of materiality." Id.



                                                 8

           Case 5:19-cv-00505-D Document 41 Filed 03/16/21 Page 8 of 20
        Generally, ''the materiality required to establish inequitable conduct is but-for materiality."

Id. at 1291; see Regeneron, 864 F.3d at 1350. "Information is material if a reasonable examiner

would have considered it important to the patentability of a claim." Exergc;n, 575 F.3d at 1329; see

Regents of Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1570 (Fed. Cir. 1997). In assessing

materiality, ''the court must determine whether the PTO would have allowed the claim ifit had been

aware" ofthe material misrepresentation or omission. Therasense, 649 F.3d at 1291; see Rothman,

556 F.3d at 1323; Symantec Corp. v. Comput. Assocs. lnt'l, Inc., 522 F.3d 1279, 1297 (Fed. Cir.

2008). However, where "a patentee has engaged in affirmative acts of egregious conduct, such as

the filing of an unmistakably false affidavit, the misconduct is material," and these "extraordinary

circumstances" obviate the need to allege but-for materiality. Therasense, 649 F.3d at 1292-93.

       The intent required to establish inequitable conduct is "knowledge of the withheld

information or of the falsity of the material misrepresentation" and a "specific intent to deceive the

PTO." Exergen 575 F.3d at 1327; see Rothman, 556 F.3d at 1323. "[P]laintiffs must allege facts

that give rise to a strong inference of fraudulent intent." Exergeu, 575 F.3d at 1327 n.4 (quotation

omitted); see Lem.er v. Fleet Rank N.A., 459 F.3d 273, 290 (2d Cir. 2006). Specifically, a pleading

must ''plausibly suggest [a] deliberate decision to withhold a known material reference or to make

aknowinglyfalsemisrepresentation." Exergen, 575 F.3d at 1331 (citation and quotations omitted).

"[A] district court may infer intent from indirect and circumstantial evidence." Therasense, 649 F.3d

at 1290. However, an allegation that an actor "should have known" the materiality of undisclosed

information is insufficient to allege inequitable conduct. Id. at 1296. Likewise, allegations of"gross

negligence alone [are] not enough to justify an inference of intent to deceive." Id. at 1291; Rothman,

556 F.3d at 1323. Furthermore, "[t]he absence of a good faith explanation for withholding a material

reference does not, by itself, prove intent to deceive." Therasense, 649 F.3d at 1291.

                                                  9

           Case 5:19-cv-00505-D Document 41 Filed 03/16/21 Page 9 of 20
       A defendant alleging inequitable conduct must satisfy Federal Rule of Civil Procedure 9(b)' s

pleading requirements. See Exergen, 575 F.3d at 1327; Andritz Inc. v. Cortex N. Am. Corp., No.

3:20-cv-00029-SB, 2020 WL 4495267, at *1 (D. Or. Aug. 4, 2020) (unpublished); CertusView

Techs., LLC v. S & N Locating Servs., LLC, 107 F. Supp. 3d 500, 505 (E.D. Va. 2015); Wright

Asphalt Prods. Co. v. PelicanRefin. Co., No. H-09-1145, 2011 WL 2037631, at *5 (S.D. Tex. May

20, 2011) (unpublished). Rule 9(b) provides: "In alleging fraud or mistake, a party must state with

particularity the circumstances constituting fraud or mistake. Malice, intent, knowledge, and other

conditions of a person's mind may be alleged generally." Fed. R. Civ. P. 9(b).

       To satisfy Rule 9(b), an inequitable conduct pleading "must identify the specific who, what,

when, where, and how of the material misrepresentation or omission committed before the PTO."

Exergen, 575 F.3d at 1327-29; Sanders v. The Mosaic Co., 418 F. App'x 914,918 (Fed. Cir. 2011)

(unpublished).2 Additionally, "[a]lthough 'knowledge' and 'intent' may be averred generally," a

pleading must include sufficient allegations ofunderlying facts from which "a court may reasonably

infer that a specific individual (1) knew of the withheld material information or of the falsity of the

material misrepresentation, and (2) withheld or misrepresented this information with a specific intent

to deceive the PTO." ExergeJJ, 675 F.3d at 1327-29. Although an inference of specific intent ''must

be the single most reasonable inference able to be drawn from the evidence" to prevail on the merits,

id. at 1329 n.5 (quotation and emphasis omitted), "[a]t the pleading stage the proponent of the

inequitable conduct theory need only plead facts supporting a reasonable inference that a specific


       2
          "[T]he goals of Rule 9(b), . . . include the deterrence of frivolous litigation based on
accusations that could hurt the reputations of those being attacked." Exergen, 575 F.3d at 1331
(quotation omitted). Rule 9(b)' s particularity requirements help to prevent inequitable conduct from
devolving into a ''magic incantation to be asserted against every patentee and its allegation [from
being] established upon a mere showing that art or information having some degree of materiality
was not disclosed." Id. (quotations omitted).
                                                  10

           Case 5:19-cv-00505-D Document 41 Filed 03/16/21 Page 10 of 20
individual knew ofthe misrepresentation and had the specific intent to deceive the PTO." Sanders,

418 F. App'x at 919. "A pleading that simply avers the substantive elements ofinequitable conduct,

without setting forth the particularized factual bases for the allegation, does not satisfy Rule 9(b)."

Exergen, 575 F.3d at 1326-27.

       Under Rule 12(b)(6). a court may dismiss a counterclaim that fails to satisfy Rule 9(b)'s

particularity requirements. Medtronic, 850 F. Supp. 2d at 633; Wright, 2011 WL 2037631 at *5-6.

Likewise, under Rule 12(t) a court may strike an affirmative defense that fails to satisfy Rule 9(b)'s

particularity requirements. See Waste Mgmt.. 252 F.3d at 347; Andritz, 2020 WL 4495267, at *6.

       BDSl's Amended Third Counterclaim alleges that the '167 patent is unenforceable because

of inequitable conduct. See [D.E. 31] 25. BDSI bases its counterclaim on (1) intentional

misrepresentations regarding ''Uniformity Requirements" and (2) intentional misrepresentations and

omissions regarding films and photomicrographs. See id. at 27-41. Aquestive moves to dismiss

BDSl's Amended Third Counterclaim and argues that BDSI has not adequately pleaded (1) the who,

what, and how of the alleged material misrepresentations or omissions and (2) facts from which an

intent to deceive plausibly can be derived. See [D.E. 36] 7-10. BDSI responds that it has pleaded

                  •
facts that "exceed the heightened standard for pleading inequitable conduct." [D.E. 38] 2.

                                                  A.

       In BDSI' s inequitable conduct counterclaim, BDSI alleges that Aquestive intentionally

misrepresented regulatory ''Uniformity Requirements" to the Patent Office. See [D.E. 31] 27-33.

Specifically, BDSI alleges that Myers and Scola "knowingly misrepresented federal regulatory

requirements for drug uniformity in pharmaceutical film dosage forms with the intent to deceive the

PTO." Id. at 27. Aquestive moves to dismiss this counterclaim and makes several arguments

concerning how BDSI' s allegations fail to adequately plead inequitable conduct.

                                                  11

           Case 5:19-cv-00505-D Document 41 Filed 03/16/21 Page 11 of 20
       First, Aquestive argues that the alleged "Uniformity Requirements" misrepresentations were

made in the context of "attorney arguments" and therefore cannot be grounds for an inequitable

conduct claim. See [D.E. 36] 14. As a general rule, "a prosecuting attorney is free to present

argument in favor ofpatentability without fear of committing inequitable conduct." Rothman, 556

F.3d at 1328-29. Thus, courts repeatedly have held that "legitimate attorney argument[s]" are not

grounds for inequitable conduct counterclaims. See id.; Illumina, Inc. v. BGI Genomics Co., No.

19-cv-03770-WHO,2020WL571030,at*2-3 (N.D. Cal. Feb. 5,2020)(unpublished); Wright,2011

WL 2037631, at *1. However, this safe harbor generally applies only to attorney arguments that

''proposed inventions [are] distinguishable from ... disclosed prior art patents." Wright, 2011 WL

2037631, at *1; see Rothman, 556 F.3d at 1329; Ulnmina~ 2020 WL 571030, at *2. Moreover,

although lawyers are "free to present arguments about why an invention may be patented over

disclosed prior art," their arguments are not insulated from inequitable conduct claims where their

arguments include "demonstrably false" statements. Wright. 2011 WI..2037631, at *1, 8; see Young

v. Lumenis, Inc., 492 F.3d 1336, 1349 (Fed. Cir. 2007). Additionally, where a party "constructively

with[holds]" prior art, such as bymischaracterizing and partially translating a foreign document, that

conduct may amount to "genuine misrepresentations of a material fact regarding a prior art reference

and may support an inequitable conduct claim."           Illumina, 2020 WL 571030, at *2; see

Semiconductor Energy Lab'y Co. v. Samsung Elecs. Co., 204 F.3d 1368, 1377 (Fed. Cir. 2000).

       Accepting BDSI' s allegations as true, Rothman' s safe harbor does not protect the alleged

misrepresentations.3 Scola argued in favor of patentability that the '167 patent complied with


       3
         Notably, BDSl's allegations regarding Myers's alleged misrepresentations to the Patent
Office are not "attorney arguments" because Myers is the first named inventor, not an attorney.
See [D.E. 31] 26. Thus, Roth.man's safe harbor also does not shelter Myers's alleged
misrepresentations.

                                                 12

           Case 5:19-cv-00505-D Document 41 Filed 03/16/21 Page 12 of 20
regulatory requirements. See [D.E. 31] 27-33. Specifically, Scola told the Patent Office that prior

art ''would not likely meet the stringent standards of governmental or regulatory agencies, such as

the [FDA], relating to the variation of active in dosage forms. Currently, as required by various

world regulatory authorities, dosage forms may not vary more than 10% in the amount of active

present." [D.E. 1-1] 12. Scola also amended '167's claims and filed a patent owner response,

adding language arguing compliance with a 10% limitation to overcome prior art reference. See

[D.E. 31] 28. Additionally, during inter partes review, Scola argued that ''individual unit doses ..

. vary no more than +/- 10% from the labeled dosage amount ... and thus comply with the FDA

uniformity requirements." [D.E. 31-1] 3. BDSI alleges that because ''the FDA has no standard 10%

requirement for drug uniformity," Scola made demonstrably false statements to the Patent Board.

[D.E. 31] 32-33. BDSI cites no FDA regulations to support their claim, but references the testimony

of one of Aquestive's experts, Dr. Robert Langer, as evidence that ''the FDA has a variation of 15

percent, not 10 percent." Id. at 32 n.1 (emphasis omitted).

       BDSI has plausibly alleged that Scola' s misrepresentations are demonstrably false.

Specifically, BDSI has plausibly alleged that Scola' s statement in the '167 patent that "dosage forms

may not vary more than 10% in the amount of active present," is false in light of Aquestive' s expert

testimony that ''the FDA has a variation of 15 percent, not 10 percent." Id. Moreover, unlike the

attorney arguments in Rnthman, 111umina, and Wright which turned on the attorneys'

characterizations of prior art, Scola's alleged statements centered on alleged federal regulatory

requirements. Thus, BDSI has plausibly alleged that Scola' s statements are not "legitimate attorney

argument" and may serve as grounds for BDSl's inequitable conduct claim. See Rothman 556 F.3d

at 1328-29; Young, 492 F.3d at 1349; Samsung, 204 F.3d at 1377; Illumina, 2020 WL 571030, at

*2-3; Wright, 2011 WL 2037631, at* 1, 8.

                                                 13

           Case 5:19-cv-00505-D Document 41 Filed 03/16/21 Page 13 of 20
        Next, Aquestive argues that BDSI failed to adequately plead materiality. To plead

materiality, a party must allege that "an individual associated with the filing and prosecution of a

patent application made an affirmative misrepresentation of a material fact." Exergen, 575 F.3d at

1327 n.3. "Information is material if a reasonable examiner would have considered it important to

the patentability of a claim." Id. at 1329 (quotation and emphasis omitted); see Eli Lilly, 119 F.3d

at 1570. The counterclaim also must "identify the specific who, what, when, where, and how ofthe

material misrepresentation," Exerg~ 575 F.3d at 1327-29, and establish that ''but-for'' the

misrepresentations, the Patent Office would not have allowed the patent. Therasense, 649 F.3d at

1291.

        To adequately allege the ''who" element, the counterclaim must ''name the specific individual

associated with the filing or prosecution of the [patent application], who both knew of the material

information and deliberately withheld or misrepresented it." Exergen, 575 F.3d at 1329. To allege

the ''what'' element, the counterclaim must identify ''which claims, and which limitations in those

claims, the [misrepresentations] are relevant to." Id. To allege the "how'' element, the counterclaim

must identify the misrepresentation and explain how "an examiner would have used this information

in assessing the patentability of the claims." Id. at 1330. Failure to allege the who, what, or how is

"fatal under Rule 9(b)." Id.

        BDSI has adequately pleaded the ''who," ''what," and "how'' elements.4 First, BDSI alleged



        4
          BDSI also has adequately pleaded the ''when" and ''where" elements. The ''when" element
refers to when the misrepresentation was made. Exerg~ 575 F.3d at 1330-31. The ''where"
element refers to ''where in the [misrepresentations] the material information is found." Id. at 1329.
As for the when element, BDSI alleges the misrepresentations were made both during '167 patent
prosecution and during inter partes review. See [D.E. 31] 27-33. As for the where element, BDSI
identifies the various patent claims, amendments, and depositions where Aquestive allegedly made
the material misrepresentations regarding federal regulatory uniformity requirements. See id.

                                                 14

            Case 5:19-cv-00505-D Document 41 Filed 03/16/21 Page 14 of 20
that both Scola and Myers knew the federal regulatory requirements and deliberately misrepresented

them to the Patent Office. See [D.E. 31] 27. These allegations are sufficient to plead the ''who"

element. See Exergen, 575 F.3d at 1329. Second, BDSI alleged that the misrepresented uniformity

requirements are relevant to the '167 patent's "'10%' limitation [which was added] to overcome the

Staab prior art reference." Id. at 28-33. Thus, BDSI adequately pleaded the ''what'' element. See

Exergen, 575 F.3d at 1329. Finally, BDSI alleged that the Patent Office issued the' 167 patent over

the Staab prior art considerations only after Scola and Myers made the ''misrepresentations

concerning the '10%' limitation." [D.E. 31] 29-31, 33. These allegations are sufficient to plead the

"how'' element. See Exergen, 575 F.3d at 1330. Accordingly, BDSI has adequately pleaded

materiality. See Sanders, 418 F. App'x at 918; Exergen, 575 F.3d at 1328-29.

       Next, Aquestive argues that BDSI failed to adequately plead specific intent To plead

specific intent, a party must sufficiently allege underlying facts from which "a court may reasonably

infer that a specific individual (1) knew of the withheld material information or of the falsity of the

material misrepresentation, and (2) withheld or misrepresented this information with a specific intent

to deceive the PTO." Exergen, 675 F.3d at 1328-29. "Because direct evidence of deceptive intent

is rare, a district court may infer intent from indirect and circumstantial evidence." Therasense, 649

F.3d at 1290. "At the pleading stage the proponent ofthe inequitable conduct theory need only plead

facts supporting a reasonable inference that a specific individual knew of the misrepresentation and

had the specific intent to deceive the PTO." Sanders, 418 F. App'x at 919.

       BDSI has pleaded sufficient facts for the court to reasonably infer the specific intent

necessary to support its inequitable conduct counterclaim. Specifically, BDSI alleges that Scola

''was responsible for the prosecuting of the '167 patent," that the patent's application was filed at

"Scola's direction," and that "Scola was responsible for the amendment'' containjng the material

                                                  15

           Case 5:19-cv-00505-D Document 41 Filed 03/16/21 Page 15 of 20
misrepresentations that resulted in the Patent Office allowing the '167 patent. [D.E. 31] 27-28.

BDSI also alleges that Scola was responsible for prosecuting "other patents in the same family [as

the '167 patent] on behalf of Aquestive." Id. at 26. As for Myers, BDSI alleges that he "is the first

named inventor on the '167 patent" and that Myers was an inventor ofthe '687 patent. Id. at 26, 31.

        BDSI asserts that both Scola and Meyer knew that the 10% uniformity requirement was a

misrepresentation based on statements Aquestive made prosecuting other Aquestive patents.

Specifically, BDSI cites Aquestive's representation in the application for the '687 patent that

"[c]urrently, as generally required by various world regulatory authorities, dosage forms may not

vary more than 10-15% in the amount of active present." Id. at 31 (emphasis omitted). BDSI also

cites testimony by one ofAquestive' s experts, Dr. Langer, made in the prosecution ofanother patent

in the '167 family and concurrent with the prosecution of the '167 patent. Id. at 32 n.1. There, Dr.

Langer asserted that ''the FDA has a variation of 15 percent, not 10 percent." Id. (emphasis omitted).

        Although the evidence is circumstantial, BDSI's allegations of Myers and Scola's

involvement with multiple Aquestive patent prosecutions in the '167 family allow the court at this

stage of the litigation to reasonably infer that they both knew that federal regulations provided for

a 10-15% variation and that their representation to the Patent Office of a 10% limitation was false.

Additionally, given the necessity of overcoming the Staab prior art, the court at this stage of the

litigation also may reasonably infer that Myers and Scola' s misrepresentations regarding uniformity

requirements were made with a specific intent to deceive the Patent Office. See Therasense, 649

F .3d at 1290. Whether this inference is the "single most reasonable inference that can be drawn from

the evidence" is an issue for another day. At this stage of the litigation, the court only need find that

BDSI' s facts support"~ reasonable inference" that Myers and Scola ''knew ofthe misrepresentation

and had the specific intent to deceive the PTO." Sanders, 418 F. App'x at 919 (emphasis added).

                                                   16

           Case 5:19-cv-00505-D Document 41 Filed 03/16/21 Page 16 of 20
It does. Thus, the court denies Aquestive' s motion to dismiss insofar as it rests on BDSI' s

allegations regarding uniformity requirements.

                                                  B.
       BDSI also contends in its inequitable conduct counterclaim that Aquestive made intentional

misrepresentations or omissions to the Patent Office regarding films and micrographs. See [D.E.

31] 33--41. Specifically, BDSI alleges that Cbakansky and Scola ''knowingly withheld material

information and made material misrepresentations regarding film made by [Wyse] with knowledge

of the withheld material.information and the falsity of the material misrepresentations," that they

"did so with specific intent to deceive the PTO," and, as a result, numerous claims "survived inter

partes reviews." Id. at 33, 41. Aquestive also moves to dismiss this aspect of the counterclaim and

argues that (1) Cbakansky and Scola's statements were attorney arguments and "cannot form the

basis for an inequitable conduct claim," (2) BDSI fails to adequately plead materiality where the

Patent Office's decision did not rely on the alleged misrepresentations or omissions, and (3) BDSI

''fail[s] to allege plausibly that a specific intent to deceive is the 'single most reasonable inference

that can be drawn from the evidence.'" [D.E. 36] at 18-21.

       The court need not address Aquestive's first and third arguments because the alleged

misrepresentations and omissions are not material. "Information is material ifa reasonable examiner

would have considered it important to the patentability of a claim." Exergen, S7S F.3d at 1329

(quotation omitted). Where an inequitable conduct counterclaim fails to adequately allege

materiality, it fails. See id. at 1327 n.3; Rothmm1, 556 F.3d at 1323. BDSI bases this part of its

counterclaim on Cbakansky and Scola's alleged misrepresentation of a declaration by Wyse. See

[D.E. 31] 33. However, in its Final Written Decision, the Patent Office stated that its decision to

allow the '167 patent "does not rely on [Wyse's] declaration[]." [D.E. 37-1] 29--30. Because the

                                                  17

           Case 5:19-cv-00505-D Document 41 Filed 03/16/21 Page 17 of 20
Patent Office's statement demonstrates that it did not consider the Wyse declaration "important to

the patentability of [the '167] claim," the alleged misrepresentations are not material. Exergen, 575

F.3d at 1329. Thus, the court dismisses this aspect ofBDSI's Amended Third Counterclaim.

                                                 C.
       BDSI alleges eleven affirmative defenses to Aquestive' s infringement claim. BDSI' s Fourth

Affirmative Defense alleges that the "' 167 patent is invalid and unenforceable for failure to comply

with one or more of the requirements of 35 U.S.C. § 101 et seq.• including, without limitation,

sections 101,102,103 and/or 112." [D.E. 31] 12. BDSI's SixthAffirmativeDefenseallegesthat

"Aquestive's claims are barred by the equitable doctrines of waiver, estoppel, !aches, and unclean

hands." Id. at 13. Aquestive moves to strike both affirmative defenses claiming that they "are

inadequately plead[ed] for the same reasons as BDSI' s Third Counterclaim is inadequately

plead[ed]." [D.E. 39] 11. As for BDSI's Fourth Affirmative Defense, Aquestive argues that it

''relates to the unenforceability theory ofBDSI's Third Counterclaim" and "should be stricken" for

the same reasons that BDSI's counterclaim was dismissed. [D.E. 36] 21-22. As for BDSI's Sixth

Affirmative Defense, Aquestive argues that it should be stricken because ''to the extent there are any

facts to support the defense, they are the same inadequate facts BDSI plead[ed] for its inequitable

conduct counterclaim." Id. at 22.

       "[D]efendants must satisfy Rule 9(b) when they plead affirmative defenses sounding in

fraud." Bakety & Confectionary Union & Indus. Int'l Pension Fund v. Just Born II. Inc., 888 F.3d

696, 704--05 (4th Cir. 2018); see Andritz, 2020 WL 4495267, at *6. Under Rule 12{t), a court may

strike an affirmative defense alleging inequitable conduct that is not pleaded with particularity. See

Waste Mgmt., 252 F.3d at 347; Andritz, 2020 WL 4495267, at *6. Nevertheless, a motion to strike

is a "drastic remedy," and where granted, courts typically provide defendants with leave to amend.

                                                 18

           Case 5:19-cv-00505-D Document 41 Filed 03/16/21 Page 18 of 20
Waste Mgmt., 252 F.3d at 347 (quotation omitted); see SAS Inst. Inc. v. Akin Gump Strauss Hauer

& Feld. LLP, No. 5:10-CV-101-H, 2011 WL 5417124, at *4 (E.D.N.C. June 27, 2011)

(unpublished),~ and recommendation adopted~ 2011 WL 5439086, at *1 (E.D.N.C. Nov. 9,

2011) (unpublished).

          In Aquestive' s motion to strike, Aquestive relies on the same arguments it made concerning

BDSl's Amended Third Counterclaim. See [D.E. 36] 21-22; [D.E. 39] 11. However, it is not clear

that BDSI' s affirmative defenses alleging ''unenforceability'' and ''unclean hands" are based on the

same grounds as BDSl's inequitable conduct counterclaim. See [D.E. 36] 21-22; [D.E. 38] 24;

[D.E. 39] 11; see,~ Gilead Scis., Inc. v. Merck & Co., 888 F.3d 1231, 1239--40 (Fed. Cir. 2018);

Therasense, 649 F.3d at 1287 (explaining several ways that "[i]nequitable conduct ... diverged from

the doctrine of unclean hands."). In any event, at this stage of the litigation, the court need not

address that issue. At bottom, Aquestive bases its motion to strike on the same inadequate pleading

argumentsAquestive made concerning BDSl's inequitable conduct counterclaim. See [D.E. 39] 11.

Thus, insofar as either affirmative defense relies on BDSl's allegations concerning uniformity

requirements, Aquestive's argument fails. Accordingly, the court denies Aquestive's motion to

strike.

                                                 IV.

          In sum, the court DISMISSES AS MOOT plaintiff's motion to dismiss defendant's Third

Counterclaim and motion to strike [D.E. 29], GRANTS IN PART and DENIES IN PART plaintiff's

motion to dismiss defendant's Amended Third Counterclaim [D.E. 35], and DENIES plaintiff's

motion to strike defendant's Fourth and Sixth Affirmative Defenses [D.E. 35].




                                                  19

             Case 5:19-cv-00505-D Document 41 Filed 03/16/21 Page 19 of 20
SO ORDERED. This ....ll&.,day of March 2021.



                                               ~SC.DEVERill
                                               United States District Judge




                                     20

   Case 5:19-cv-00505-D Document 41 Filed 03/16/21 Page 20 of 20
